 



EXHIBIT 10.13
Healthcare Realty Trust
Incorporated
Employment Agreement
     This Employment Agreement (the “Agreement”) is made and entered into as of
January 1, 2007 (“Effective Date”) by and between Healthcare Realty Trust
Incorporated, a Maryland corporation (“Corporation”), and B. Douglas Whitman
(“Officer”).
Recital
     Corporation desires to employ Officer as its Senior Vice President — Real
Estate Investments and Officer is willing to accept such employment by
Corporation, on the terms and subject to the conditions set forth in this
Agreement.
Agreement
     The Parties Agree As Follows:
     1. Duties. During the term of this Agreement, Officer agrees to be employed
by and to serve Corporation as its Senior Vice President — Real Estate
Investments and Corporation agrees to employ and retain Officer in such
capacity. Officer’s duties shall be to manage and supervise Corporation’s real
estate investment department in furtherance of the overall financial success of
the Corporation. Officer shall devote such of his business time, energy, and
skill to the affairs of Corporation as shall be necessary to perform his duties
under this Agreement. Officer shall report to Corporation’s Board of Directors
and/or Chief Executive Officer and at all times during the term of this
Agreement shall have powers and duties at least commensurate with his position
as Senior Vice President — Real Estate Investments. Officer’s principal place of
business with respect to his services to Corporation shall be within 35 miles of
Nashville, Tennessee.
     2. Term of Employment.
          2.1 Definitions. For purposes of this Agreement the following terms
shall have the following meanings:
     (a) “Termination For Cause” shall mean termination by Corporation of
Officer’s employment by Corporation by reason of Officer’s dishonesty towards,
fraud upon, or deliberate injury or attempted injury to, Corporation or by
reason of Officer’s breach of this Agreement. Corporation shall have the burden
of establishing that any termination of Officer’s employment by Corporation is a
Termination For Cause.
     (b) “Termination Other Than For Cause” shall mean any termination by
Corporation of Officer’s employment by Corporation (other than a Termination For
Cause) and shall include a Constructive Termination of Officer’s





--------------------------------------------------------------------------------



 



employment, effective upon notice from Officer to Corporation of such
Constructive Termination.
     (c) “Voluntary Termination” shall mean termination by Officer of Officer’s
employment by Corporation other than (i) a Constructive Termination as described
in subsection 2.1(g), (ii) “Termination Upon a Change in Control” as described
in Section 2.1(d), (iii) termination by reason of Officer’s death or disability
as described in Sections 2.5 and 2.6, and (iv) termination by reason of
retirement by Officer upon attainment of Retirement Eligibility.
     (d) “Termination Upon a Change in Control” shall mean a termination by
Officer of Officer’s employment with Corporation within 24 months following a
“Change in Control.”
     (e) “Change in Control” shall mean (i) the time that Corporation first
determines that any person and all other persons who constitute a group (within
the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934
(“Exchange Act”)) have acquired direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of 20 percent or more of
Corporation’s outstanding securities, unless a majority of the “Continuing
Directors” approves the acquisition not later than ten business days after
Corporation makes that determination, or (ii) the first day on which a majority
of the members of Corporation’s Board of Directors are not “Continuing
Directors.”
     (f) “Continuing Directors” shall mean, as of any date of determination, any
member of the Board of Directors of Corporation who (i) was a member of that
Board of Directors on January l, 2007, (ii) has been a member of that Board of
Directors for the two years immediately preceding such date of determination, or
(iii) was nominated for election or elected to the Board of Directors with the
affirmative vote of the greater of (x) a majority of Continuing Directors who
were members of the Board at the time of such nomination or election or (y) at
least four Continuing Directors.
     (g) “Constructive Termination” shall mean (i) any material breach of this
Agreement by Corporation, (ii) any substantial reduction in the authority or
responsibility of Officer or other substantial reduction in the terms and
conditions of Officer’s employment under circumstances which would not justify a
Termination For Cause and which are not the result of a breach by Officer of
this Agreement, (iii) any act(s) by Corporation which are designed to or have
the effect of rendering Officer’s working conditions so intolerable or demeaning
on a recurring basis that a reasonable person would resign such employment, or
(iv) relocation of Officer to a location that is more than 35 miles from the
location of Corporation’s headquarters on the date this Agreement is executed.
     (h) “Deferred Compensation” or “deferred compensation” shall mean any
individual or group plan, program, agreement or other arrangement, whether or
not a “plan” for purposes of the Employee Retirement Income Security Act of 1974
(“ERISA”) and whether or not a retirement plan or supplemental executive
retirement plan or additional retirement plan, but which in any event involves
an agreement by Corporation to make payment(s) to Officer at a future date as
compensation for current services to Corporation. The term Deferred Compensation
or deferred compensation shall include, but not be limited to, benefits
described in any Incentive Plan, and any

2



--------------------------------------------------------------------------------



 



implementation thereof or incentive award thereunder, each as it now exists or
may hereafter be amended.
     (i) “Incentive Plans” shall mean Corporation’s 2003 Employees Restricted
Stock Incentive Plan, and any successor plans.
     (j) “Retirement Eligibility” shall mean Employee’s attainment of 60 years
of age and ten years of continuous employment with Corporation.
          2.2 Basic Term. The term of employment of Officer by Corporation shall
be from January 1, 2007 through December 31, 2007, unless terminated earlier
pursuant to this Section 2. Commencing in 2008, on the first day of January of
each year, the first sentence of this Section 2.2 shall be amended by deleting
each year then appearing therein and inserting in each place the next subsequent
year.
          2.3 Termination For Cause. Termination For Cause may be effected by
Corporation at any time during the term of this Agreement and shall be effected
by written notification to Officer. Upon Termination For Cause, Officer
immediately shall be paid all accrued salary, bonus compensation, if any, to the
extent earned, vested deferred compensation (other than pension plan or profit
sharing plan benefits which will be paid in accordance with the applicable
plan), any benefits under any plans of Corporation in which Officer is a
participant to the full extent of Officer’s rights under such plans, accrued
vacation pay and any appropriate business expenses incurred by Officer in
connection with his duties hereunder, all to the date of termination, but
Officer shall not be paid any other compensation or reimbursement of any kind,
including without limitation, severance compensation.
          2.4 Termination Other Than For Cause. Notwithstanding anything else in
this Agreement, Corporation may effect a Termination Other Than For Cause at any
time upon giving written notice to Officer of such termination. Upon any
Termination Other Than For Cause, Officer shall immediately be paid all accrued
salary, bonus compensation, if any, to the extent earned, whether or not vested
without regard to such Termination (other than pension plan or profit sharing
plan benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of Corporation in which Officer is a participant to the
full extent of Officer’s rights under such plans (including accelerated release
and full vesting of shares reserved for Officer under the Incentive Plans, and
any implementation thereof or incentive award thereunder), accrued vacation pay
and any appropriate business expenses incurred by Officer in connection with his
duties hereunder, all to the date of termination, and all severance compensation
provided in Section 4.2, but no other compensation or reimbursement of any kind.
          2.5 Termination by Reason of Disability. If, during the term of this
Agreement, Officer, in the reasonable judgment of the Board of Directors of
Corporation, has failed to perform his duties under this Agreement on account of
illness or physical or mental incapacity, and such illness or incapacity
continues for a period of more than 12 consecutive months, Corporation shall
have the right to terminate Officer’s employment hereunder by written
notification to Officer and payment to Officer of all accrued salary, bonus
compensation, if any, to the extent earned, deferred compensation, whether or
not vested without regard to such illness or incapacity (other than pension plan
or profit

3



--------------------------------------------------------------------------------



 



sharing plan benefits which will be paid in accordance with the applicable
plan), any benefits under any plans of Corporation in which Officer is a
participant to the full extent of Officer’s rights under such plans (including
accelerated release and full vesting of shares reserved for Officer under the
Incentive Plans, and any implementation thereof or incentive award thereunder),
accrued vacation pay and any appropriate business expenses incurred by Officer
in connection with his duties hereunder, all to the date of termination, with
the exception of medical and dental benefits which shall continue through the
expiration of this Agreement, but Officer shall not be paid any other
compensation or reimbursement of any kind, including without limitation,
severance compensation.
          2.6 Death. In the event of Officer’s death during the term of this
Agreement, Officer’s employment shall be deemed to have terminated as of the
last day of the month during which his death occurs and Corporation shall pay to
his estate or such beneficiaries as Officer may from time to time designate all
accrued salary, bonus compensation, if any, to the extent earned, whether or not
vested without regard to such Termination (other than pension plan or profit
sharing plan benefits which will be paid in accordance with the applicable
plan), any benefits under any plans of Corporation in which Officer is a
participant to the full extent of Officer’s rights under such plans (including
accelerated release and full vesting of shares reserved for Officer under the
Incentive Plans, and any implementation thereof or incentive award thereunder),
accrued vacation pay and any appropriate business expenses incurred by Officer
in connection with his duties hereunder, all to the date of termination, but
Officer’s estate shall not be paid any other compensation or reimbursement of
any kind, including without limitation, severance compensation.
          2.7 Voluntary Termination. In the event of a Voluntary Termination,
Corporation shall immediately pay all accrued salary, bonus compensation, if
any, to the extent earned, vested deferred compensation (other than pension plan
or profit sharing plan benefits which will be paid in accordance with the
applicable plan), any benefits under any plans of Corporation in which Officer
is a participant to the full extent of Officer’s rights under such plans,
accrued vacation pay and any appropriate business expenses incurred by Officer
in connection with his duties hereunder, all to the date of termination, but no
other compensation or reimbursement of any kind, including without limitation,
severance compensation.
          2.8 Termination Upon a Change in Control or Retirement. In the event
of (i) a Termination Upon a Change in Control or (ii) retirement by Officer upon
attainment of Retirement Eligibility, Officer shall immediately be paid all
accrued salary, bonus compensation, if any, to the extent earned through the
date of termination, including compensation that was earned and deferred,
whether or not vested without regard to the Change in Control (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan), any benefits under any plans of Corporation in which
Officer is a participant to the full extent of Officer’s rights under such plans
(including accelerated release and full vesting of shares reserved for Officer
under the Incentive Plans, and any implementation thereof or incentive award
thereunder), accrued vacation pay and any appropriate business expenses incurred
by Officer in connection with his duties hereunder, all to the date of
termination, and all severance compensation provided in Section 4.1, but no
other compensation or reimbursement of any kind.

4



--------------------------------------------------------------------------------



 



          2.9 Notice of Termination. Corporation may effect a termination of
this Agreement pursuant to the provisions of this Section 2 upon giving 30 days
written notice to Officer of such termination. Officer may effect a termination
of this Agreement pursuant to the provisions of this Section 2 upon giving
60 days written notice to Corporation of such termination.
     3. Salary, Benefits and Bonus Compensation.
          3.1 Base Salary. As payment for the services to be rendered by Officer
as provided in Section 1 and subject to the terms and conditions of Section 2,
Corporation agrees to pay to Officer a “Base Salary” for the 12 calendar months
beginning January 1, 2007 at the rate of $282,015 per annum payable in 24 equal
semi-monthly installments. The Base Salary for each year (or portion thereof)
beginning January 1, 2008 shall be determined by the Compensation Committee of
the Board of Directors (the “Compensation Committee”) which shall authorize an
increase in Officer’s Base Salary in an amount which, at a minimum, shall be
equal to the cumulative cost-of-living increment on the Base Salary as reported
in the “Consumer Price Index, Nashville, Tennessee, All Items,” published by the
U.S. Department of Labor. Officer’s Base Salary shall be reviewed annually by
the Compensation Committee. For purposes of computing the amount of severance
compensation due under this Agreement, the term “Base Salary” shall also include
the market value, as of the date of grant, of any restricted shares of the
Corporation to be awarded to Officer in lieu of annual cash salary in 2007,
2008, and 2009, but shall not include the value of any “matching” or inducement
restricted shares awarded to Officer under any deferred compensation plan or
program maintained by the Corporation.
          3.2 Additional Benefits. During the term of this Agreement, Officer
shall be entitled to the following fringe benefits:
     (a) Officer Benefits. Officer shall be eligible to participate in such of
Corporation’s benefits and deferred compensation plans as are now generally
available or later made generally available to executive officers of
Corporation, including, without limitation, the Incentive Plans, and any
implementation thereof or incentive award thereunder, profit sharing plans,
annual physical examinations, dental and medical plans, personal catastrophe and
disability insurance, financial planning, retirement plans and supplementary
executive retirement plans, if any. For purposes of establishing the length of
service under any benefit plans or programs of Corporation, Officer’s employment
with Corporation will be deemed to have commenced on October 20, 1998.
     (b) Vacation. Officer shall be entitled to four weeks of vacation during
each year during the term of this Agreement and any extensions thereof, prorated
for partial years.
     (c) Reimbursement for Expenses. During the term of this Agreement,
Corporation shall reimburse Officer for reasonable and properly documented
out-of-pocket business and/or entertainment expenses incurred by Officer in
connection with his duties under this Agreement.
     4. Severance Compensation.

5



--------------------------------------------------------------------------------



 



          4.1 Severance Compensation in the Event of a Termination Upon a Change
in Control. In the event Officer’s employment is terminated in a Termination
Upon a Change in Control, Officer shall be paid as severance compensation 1.5
times his Base Salary (at the rate payable at the time of such termination),
through the remaining term of this Agreement and any extensions thereof, on the
dates specified in Section 3.1; provided, however, that if Officer is employed
by a new employer during such period, the severance compensation payable to
Officer during such period will be reduced by the amount of compensation that
Officer is receiving from the new employer. However, Officer is under no
obligation to mitigate the amount owed Officer pursuant to this Section 4.1 by
seeking other employment or otherwise. Notwithstanding anything in this
Section 4.1 to the contrary, Officer may in Officer’s sole discretion, by
delivery of a notice to Corporation within 30 days following a Termination Upon
a Change in Control, elect to receive from Corporation a lump sum severance
payment by bank cashier’s check equal to the present value of the flow of cash
payments that would otherwise be paid to Officer pursuant to this Section 4.1.
However, in no event shall payment pursuant to this Section 4.1 be less than 1.5
times his Base Salary as defined herein for the applicable period. Such present
value shall be determined as of the date of delivery of the notice of election
by Officer and shall be based on a discount rate equal to the interest rate on
90-day U.S. Treasury bills, as reported in the Wall Street Journal (or similar
publication), on the date of delivery of the election notice. If Officer elects
to receive a lump sum severance payment, Corporation shall make such payment to
Officer within ten days following the date on which Officer notifies Corporation
of Officer’s election. In addition to the severance payment payable under this
Section 4.1, Officer shall be paid an amount equal to two times the average
annual bonus, if any, earned by Officer in the two years immediately preceding
the date of termination. Officer shall also receive (i) full vesting of any
awards granted to Officer under the Incentive Plans, and any implementation
thereof or incentive award thereunder; and (ii) an immediate release of awards
that have been reserved by Corporation for Officer under the Incentive Plans,
and any implementation thereof or incentive award thereunder, or otherwise, and
full vesting of such awards. Officer shall continue to accrue retirement
benefits and shall continue to enjoy any benefits under any plans of Corporation
in which Officer is a participant to the full extent of Officer’s rights under
such plans, including any perquisites provided under this Agreement, through the
remaining term of this Agreement; provided, however, that the benefits under any
such plans of Corporation in which Officer is a participant, including any such
perquisites, shall cease upon re-employment by a new employer.
          4.2 Severance Compensation in the Event of a Termination Other Than
For Cause. In the event Officer’s employment is terminated in a Termination
Other Than For Cause, Officer shall be paid as severance compensation his Base
Salary (at the rate payable at the time of such termination), for a period of
18 months from the date of such termination, on the dates specified in
Section 3.1; provided, however, that if Officer is employed by a new employer
during such period, the severance compensation payable to Officer during such
period will be reduced by the amount of compensation that Officer is receiving
from the new employer. However, Officer is under no obligation to mitigate the
amount owed Officer pursuant to this Section 4.2 by seeking other employment or
otherwise. In addition to the severance payment payable under this Section 4.2,
Officer shall be paid an amount equal to two times the average annual bonus, if
any, earned by Officer in the two years immediately preceding the date of
termination and Officer shall also receive (i) full vesting of any awards
granted to Officer under the Incentive Plans, and

6



--------------------------------------------------------------------------------



 



any implementation thereof or incentive award thereunder; and (ii) an immediate
release of awards that have been reserved for Officer under the Incentive Plans,
and any implementation thereof or incentive award thereunder, or otherwise, and
full vesting of such awards. Officer shall be entitled to accelerated vesting of
any accrued benefit under each deferred compensation plan. Notwithstanding the
foregoing, continued benefit accrual shall not apply in the case of any
tax-qualified retirement plan if such accrual would adversely affect the
tax-qualified status of such plan; provided, however, that the benefit which
would otherwise have been contributed by Corporation to the account of Officer
in any tax-qualified defined contribution and the single sum value of the
benefit plan shall be paid by Corporation to Officer as each such contribution
or benefit would have been made or accrued, as applicable, assuming that Officer
had remained employed on a full-time basis with a rate of pay equal to his Base
Salary. In the case of a Termination Other Than For Cause by reason of the
disability of Officer, and if Officer is retired for disability, then Officer
will continue to accrue benefits as provided to Corporation’s executive officers
at the time he incurs his disability, notwithstanding any subsequent
nonsubstantial employment.
          4.3 No Severance Compensation Upon Other Termination. In the event of
a Voluntary Termination, Termination For Cause, termination by reason of
Officer’s disability pursuant to Section 2.5, or termination by reason of
Officer’s death pursuant to Section 2.6, Officer or his estate shall not be paid
any severance compensation and shall receive only the benefits as provided in
the appropriate section of Article II applicable to the respective termination.
          4.4 Additional Payments Due to Change in Control.
     (a) Gross Up Payment. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by or on behalf of Corporation to or for the benefit of Officer as
a result of a “change in control,” as defined in Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), involving Corporation or its
affiliates (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 4.4 (a “Payment”)) would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by Officer with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then Officer shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Officer of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, Officer retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.
     (b) Tax Opinion. Subject to the provisions of Section 4.4(c), all
determinations required to be made under this Section 4.4, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized accounting firm or law firm selected by Corporation
(the “Tax Firm”); provided, however, that the Tax Firm shall not determine that
no Excise Tax is payable by Officer unless it delivers to Officer a written
opinion (the “Tax Opinion”) that failure to pay the

7



--------------------------------------------------------------------------------



 



Excise Tax and to report the Excise Tax and the payments potentially subject
thereto on or with Officer’s applicable federal income tax return will not
result in the imposition of an accuracy-related or other penalty on Officer. All
fees and expenses of the Tax Firm shall be borne solely by Corporation. Within
15 business days of the receipt of notice from Officer that there has been a
Payment, or such earlier time as is requested by Corporation, the Tax Firm shall
make all determinations required under this Section 4.4, shall provide to
Corporation and Officer a written report setting forth such determinations,
together with detailed supporting calculations, and, if the Tax Firm determines
that no Excise Tax is payable, shall deliver the Tax Opinion to Officer. Any
Gross-Up Payment, as determined pursuant to this Section 4.4, shall be paid by
Corporation to Officer within 15 days of the receipt of the Tax Firm’s
determination. Subject to the remainder of this Section 4.4, any determination
by the Tax Firm shall be binding upon Corporation and Officer; provided,
however, that Officer shall only be bound to the extent that the determinations
of the Tax Firm hereunder, including the determinations made in the Tax Opinion,
are reasonable and reasonably supported by applicable law. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Tax Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by Corporation should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that it is ultimately determined in accordance with the
procedures set forth in Section 4.4(c) that Officer is required to make a
payment of any Excise Tax, the Tax Firm shall reasonably determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by Corporation to or for the benefit of Officer. In determining the
reasonableness of the Tax Firm’s determinations hereunder, and the effect
thereof, Officer shall be provided a reasonable opportunity to review such
determinations with the Tax Firm and Officer’s tax counsel. The Tax Firm’s
determinations hereunder, and the Tax Opinion, shall not be deemed reasonable
until Officer’s reasonable objections and comments thereto have been
satisfactorily accommodated by the Tax Firm.
          (c) Notice of IRS Claim. Officer shall notify Corporation in writing
of any claims by the Internal Revenue Service that, if successful, would require
the payment by Corporation of the Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than 30 calendar days after Officer
actually receives notice in writing of such claim and shall apprise Corporation
of the nature of such claim and the date on which such claim is requested to be
paid; provided, however, that the failure of Officer to notify Corporation of
such claim (or to provide any required information with respect thereto) shall
not affect any rights granted to Officer under this Section 4.4 except to the
extent that Corporation is materially prejudiced in the defense of such claim as
a direct result of such failure. Officer shall not pay such claim prior to the
expiration of the 30-day period following the date on which he gives such notice
to Corporation (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If Corporation notifies Officer in
writing prior to the expiration of such period that it desires to contest such
claim, Officer shall do all of the following:
     (i) give Corporation any information reasonably requested by Corporation
relating to such claim;
     (ii) take such action in connection with contesting such claim as
Corporation shall reasonably request in writing from time to time, including,
without

8



--------------------------------------------------------------------------------



 



limitation, accepting legal representation with respect to such claim by an
attorney selected by Corporation and reasonably acceptable to Officer;
     (iii) cooperate with Corporation in good faith in order effectively to
contest such claim; and
     (iv) if Corporation elects not to assume and control the defense of such
claim, permit Corporation to participate in any proceedings relating to such
claim;
provided, however, that Corporation shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Officer harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limiting the foregoing provisions of this Section 4.4,
Corporation shall have the right, at its sole option, to assume the defense of
and control all proceedings in connection with such contest, in which case it
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim and may
either direct Officer to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Officer agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Corporation shall
determine; provided, however, that if Corporation directs Officer to pay such
claim and sue for a refund, Corporation shall advance the amount of such payment
to Officer, on an interest-free basis and shall indemnify and hold Officer
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Officer with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, Corporation’s right to assume the defense of and control the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Officer shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.
          (d) Right to Tax Refund. If, after the receipt by Officer of an amount
advanced by Corporation pursuant to Section 4.4, Officer becomes entitled to
receive any refund with respect to such claim, Officer shall (subject to
Corporation’s complying with the requirements of Section 4.4(c)) promptly pay to
Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by
Officer of an amount advanced by Corporation pursuant to Section 4.4(c), a
determination is made that Officer is not entitled to a refund with respect to
such claim and Corporation does not notify Officer in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall, to the extent of such denial, be
forgiven and shall not be required to be repaid and the amount of forgiven
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

9



--------------------------------------------------------------------------------



 



     5. Non-Competition; Disclosure of Investments. During the term of this
Agreement, including the period, if any, during which Officer shall be entitled
to severance compensation pursuant to Section 4.2:
          (a) Officer shall not, without the prior written consent of
Corporation, directly or indirectly, own, manage, operate, control, be connected
with as an officer, employee, partner, consultant or otherwise, or otherwise
engage or participate in any corporation or other business entity engaged in the
business of buying, selling, developing, building and/or managing real estate
facilities for the medical, healthcare and retirement sectors of the real estate
industry. Officer understands and acknowledges that Corporation carries on
business nationwide and that the nature of Corporation’s activities cannot be
confined to a limited area. Accordingly, Officer agrees that the geographic
scope of this Section 5 shall include the United States of America.
Notwithstanding the foregoing, the ownership by Officer of less than 2% of any
class of the outstanding capital stock of any corporation conducting such a
competitive business which is regularly traded on a national securities exchange
or in the over-the-counter market shall not be a violation of the foregoing
covenant.
          (b) Simultaneously with Officer’s execution of this Agreement and upon
each anniversary of the Effective Date, Officer shall notify the Chairman of the
Compensation Committee of the nature and extent of Officer’s investments, stock
holdings, employment as an employee, director, or any similar interest in any
business or enterprise other than Corporation; provided, however, that Officer
shall have no obligation to disclose any investment under $100,000 in value or
any holdings of publicly traded securities which are not in excess of one
percent of the outstanding class of such securities. Notwithstanding any
provision herein to the contrary, the restrictions and covenants of this
Section 5 shall not apply in the event of a Termination Upon a Change in
Control.
          (c) Officer shall not contact or solicit, directly or indirectly, any
customer, client, tenant or account whose identity Officer obtained through
association with Corporation, regardless of the geographical location of such
customer, client, tenant or account, nor shall Officer, directly or indirectly,
entice or induce, or attempt to entice or induce, any employee of Corporation to
leave such employ, nor shall Officer employ any such person in any business
similar to or in competition with that of Corporation. Officer hereby
acknowledges and agrees that the provisions set forth in this Section 5
constitute a reasonable restriction on his ability to compete with Corporation
and will not adversely affect his ability to earn income sufficient to support
himself and/or his family.
          (d) The parties hereto agree that, in the event a court of competent
jurisdiction shall determine that the geographical or durational elements of
this covenant are unenforceable, such determination shall not render the entire
covenant unenforceable. Rather, the excessive aspects of the covenant shall be
reduced to the threshold which is enforceable, and the remaining aspects shall
not be affected thereby.
     6. Trade Secrets and Customer Lists. Officer agrees to hold in strict
confidence all information concerning any matters affecting or relating to the
business of Corporation and its subsidiaries and affiliates, including, without
limiting the generality of the foregoing, its manner of operation, business
plans, business prospects, agreements, protocols, processes, computer programs,
customer lists, market strategies, internal

10



--------------------------------------------------------------------------------



 



performance statistics, financial data, marketing information and analyses, or
other data, without regard to the capacity in which such information was
acquired. Officer agrees that he will not, directly or indirectly, use any such
information for the benefit of any person or entity other than Corporation or
disclose or communicate any of such information in any manner whatsoever other
than to the directors, officers, employees, agents, and representatives of
Corporation who need to know such information, who shall be informed by Officer
of the confidential nature of such information and directed by Officer to treat
such information confidentially. Such information does not include information
which (i) was or becomes generally available to the public other than as a
result of a disclosure by Officer or his representatives, or (ii) was or becomes
available to Officer on a non-confidential basis from a source other than
Corporation or its advisors provided that such source is not known to Officer to
be bound by a confidentiality agreement with Corporation, or otherwise
prohibited from transmitting the information to Officer by a contractual, legal
or fiduciary obligation; notwithstanding the foregoing, if any such information
does become generally available to the public, Officer agrees not to further
discuss or disseminate such information except in the performance of his duties
as Officer. Upon Corporation’s request, Officer will return all information
furnished to him related to the business of Corporation. The parties hereto
stipulate that all such information is material and confidential and gravely
affects the effective and successful conduct of the business of Corporation and
Corporation’s goodwill, and that any breach of the terms of this Section 6 shall
be a material breach of this Agreement. The terms of this Section 6 shall remain
in effect following the termination of this Agreement.
     7. Use of Proprietary Information. Officer recognizes that Corporation
possesses a proprietary interest in all of the information described in
Section 6 and has the exclusive right and privilege to use, protect by
copyright, patent or trademark, manufacture or otherwise exploit the processes,
ideas and concepts described therein to the exclusion of Officer, except as
otherwise agreed between Corporation and Officer in writing. Officer expressly
agrees that any products, inventions, discoveries or improvements made by
Officer, his agents or affiliates based on or arising out of the information
described in Section 6 shall be (i) deemed a work made for hire under the terms
of United States Copyright Act, 17 U.S.C. § 101 et seq., and Corporation shall
be the owner of all such rights with respect thereto and (ii) the property of
and inure to the exclusive benefit of Corporation.
8. Miscellaneous.
          8.1 Payment Obligations. Corporation’s obligation to pay Officer the
compensation and to make the arrangements provided herein shall be
unconditional, and Officer shall have no obligation whatsoever to mitigate
damages hereunder. If litigation after a Change in Control shall be brought to
enforce or interpret any provision contained herein, Corporation, to the extent
permitted by applicable law and Corporation’s Articles of Incorporation and
Bylaws, hereby indemnifies Officer for Officer’s reasonable attorneys’ fees and
disbursements incurred in such litigation.
          8.2 Waiver. The waiver of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or other provision hereof.

11



--------------------------------------------------------------------------------



 



          8.3 Entire Agreement; Modifications. Except as otherwise provided
herein, this Agreement represents the entire understanding among the parties
with respect to the subject matter hereof, and this Agreement supersedes any and
all prior understandings, agreements, plans and negotiations, whether written or
oral, with respect to the subject matter hereof, including without limitation,
that certain Employment Agreement between Corporation and Officer dated as of
January 1, 2005, and any understandings, agreements or obligations respecting
any past or future compensation, bonuses, reimbursements or other payments to
Officer from Corporation. All modifications to the Agreement must be in writing
and signed by the party against whom enforcement of such modification is sought.
          8.4 Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by personal delivery, nationally
recognized overnight courier, telefacsimile or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given upon receipt in the event of personal delivery or overnight courier, three
days after mailing, or 12 hours after transmission of a telefacsimile to the
respective persons named below:
     If to Corporation:
Healthcare Realty Trust Incorporated
3310 West End Avenue, Suite 700
Nashville, Tennessee 37203
Phone: (615) 269-8175
Fax: (615) 269-8122
     If to Officer:
B. Douglas Whitman
5306 Otter Creek Ct.
Brentwood, TN 37027
Phone: (615) 309-8323
Fax: (615) 690-8410
Any party may change such party’s address for notices by notice duly give
pursuant to this Section 8.4.
          8.5 Headings. The Section headings herein are intended for reference
and shall not by themselves determine the construction or interpretation of this
Agreement.
          8.6 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Tennessee.
          8.7 Arbitration. Any controversy or claim arising out of or relating
to this Agreement, or breach thereof, shall be settled by arbitration in
Nashville, Tennessee in accordance with the Rules of the American Arbitration
Association, and judgment upon any proper award rendered by the Arbitrators may
be entered in any court having jurisdiction thereof. There shall be three
arbitrators, one to be chosen directly by each party at will, and the third
arbitrator to be selected by the two arbitrators so chosen. To the extent
permitted

12



--------------------------------------------------------------------------------



 



by the Rules of the American Arbitration Association, the selected arbitrators
may grant equitable relief. Each party shall pay the fees of the arbitrator
selected by him and of his own attorneys, and the expenses of his witnesses and
all other expenses connected with the presentation of his case. The cost of the
arbitration including the cost of the record or transcripts thereof, if any,
administrative fees, and all other fees and costs shall be borne equally by the
parties. To the extent that Officer prevails with respect to any portion of an
arbitration award, Officer shall be reimbursed by Corporation for the costs and
expenses incurred by Officer in connection with the arbitration in an amount
proportionate to the award to Officer as compared to the amount in dispute.
          8.8 Severability. Should a court or other body of competent
jurisdiction determine that any provision of this Agreement is excessive in
scope or otherwise invalid or unenforceable, such provision shall be adjusted
rather than voided, if possible, and all other provisions of this Agreement
shall be deemed valid and enforceable to the extent possible.
          8.9 Survival of Corporation’s Obligations. Corporation’s obligations
hereunder shall not be terminated by reason of any liquidation, dissolution,
bankruptcy, cessation of business, or similar event relating to Corporation.
This Agreement shall not be terminated by any merger or consolidation or other
reorganization of Corporation. In the event any such merger, consolidation or
reorganization shall be accomplished by transfer of stock or by transfer of
assets or otherwise, the provisions of this Agreement shall be binding upon and
inure to the benefit of the surviving or resulting corporation or person. This
Agreement shall be binding upon and inure to the benefit of the executors,
administrators, heirs, successors and assigns of the parties; provided, however,
that except as herein expressly provided, this Agreement shall not be assignable
either by Corporation (except to an affiliate of Corporation in which event
Corporation shall remain liable if the affiliate fails to meet any obligations
to make payments or provide benefits or otherwise) or by Officer.
          8.10 Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.
          8.11 Withholdings. All compensation and benefits to Officer hereunder
shall be reduced only by all federal, state, local and other withholdings and
similar taxes and payments that are required by applicable law. Except as
otherwise specifically agreed by Officer, no other offsets or withholdings shall
apply to reduce the payment of compensation and benefits hereunder.
          8.12 Indemnification. In addition to any rights to indemnification to
which Officer is entitled to under Corporation’s Articles of Incorporation and
Bylaws, Corporation shall indemnify Officer at all times during and after the
term of this Agreement to the maximum extent permitted under Section 2-418 of
the General Corporation Law of the State of Maryland or any successor provision
thereof and any other applicable state law, and shall pay Officer’s expenses in
defending any civil or criminal action, suit, or proceeding in advance of the
final disposition of such action, suit, or proceeding, to the maximum extent
permitted under such applicable state laws.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

            Corporation:


Healthcare Realty Trust Incorporated
      By:   /s/ David R. Emery       Name:   David R. Emery        Title:  
Chairman and Chief Executive Officer Date: February 26, 2007     

            Officer:
      /s/ B. Douglas Whitman     B. Douglas Whitman      Date: February 26,
2007     

14